DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the restriction requirement of February 1, 2022, the Applicant elected Group I, claims 1-8 and 14-18 directed to an animal trap. 

Information Disclosure Statement
The specification references an Automatic-Return Hanging Retractor, Item number 7433A16, sold by the MCNASTER-CARR® Supply Company (page 19) and the HAVAHART® Model 1045 two-door live animal cage trap which have not been cited in the IDS.  The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the set mechanism for setting the trap (claim 1, 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because contains more than 150 words.  Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Currently, “a set mechanism for setting the trap; a trip pedal for releasing the set mechanism to allow the door to close” is claimed (claim 1 and 14). However, there is no disclosure of a “set mechanism” or “trip pedal”. As a result, it is unclear which component(s) of the trap the set mechanism is and how the trip pedal engages with the set mechanism. 
The disclosure provides the following in the description of Figure 1: “The rearward end of the trigger 24 is connected through linkage 23 to trigger plate 25. As with the trap described in the ‘624 patent, an animal applying pressure to the trigger plate 25 “trips” the trap by disengaging the trigger 24 from the door aperture 21 (see Figure 1), allowing the door to pivot to the closed position” (page 13) and “When the door is moved to the opened position, the upper bar 36 of the wire yoke 32 slides rearwardly, adjacent the roof 20 of the trap, to bring the wire yoke into a generally parallel relationship with the roof when the trap is set as in the ‘624 patent. The door 22 is kept in the opened position by engagement thereof with the trigger 24 as known from the ‘624 patent” (page 14). 
It appears that the set mechanism may be the trigger 24 connected through linkage 23, however it is unclear. As best understood by the Examiner, the trip pedal is equivalent to trigger plate 25 described on pages 13-14 of the specification and labeled in Fig 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For examination purposes the claims will be treated on their merits and evaluated as best understood. 
Regarding claim 1: 
The phrase “a set mechanism for setting the trap; a trip pedal for releasing the set mechanism to allow the door to close” renders the claim vague and indefinite since it is unclear what the “set mechanism” is and how the trip pedal engages with the set mechanism. The disclosure does not provide a description of the set mechanism and a set mechanism is not labeled in the drawings. Additionally, there is no disclosure of a trip pedal and a trip pedal is not labeled in the drawings. 
Claim 1 recites the limitation "the access opening" on line 4.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the access opening” is the animal access opening as recited on line 2. 
Claim 1 recites the limitation "the door" on lines 4, 8, 10, 11, 13, and 16.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the door” is the entry door as recited on line 4.
Claim 1 recites the limitation "the trap" on lines 9 and 17.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the trap” is the animal trap as previously recited on line 1. 
Claim 1 recites the limitation “the user” on line 16. There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, a lock plate releasing mechanism configured to disengage the locking mechanism to allow said pre-tensioned door opening assembly to pull the door open after a user has reached a safe distance from the animal trap. 
	Regarding claim 2: 
Claim 2 recites the limitation "the trap" in line 3.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the trap” is the animal trap as recited in claim 1 on line 1. 
	Regarding claim 3: 
Claim 3 recites the limitation "the door" on lines 2, 4, 5, and 8.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the door” is the entry door as recited in claim 1 on line 4. 
Claim 3 recites the limitation "the trap" on line 3.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the trap” is the animal trap as recited in claim 1 on line 1. 
	Regarding claim 4: 
Claim 4 recites the limitation "the trap" on line 3.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the trap” is the animal trap as recited in claim 1 on line 1. 
	Regarding claim 5: Claim 5 depends on claim 4 and is therefore indefinite. 
	Regarding claim 6: 
Claim 6 recites the limitation "the door" on line 2.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the door” is the entry door as recited in claim 1 on line 4. 
	Regarding claim 7: Claim 7 depends on claim 1 and is therefore indefinite.
	Regarding claim 8: Claim 8 depends on claim 1 and is therefore indefinite. 
	Regarding claim 14: 
The phrase “a set mechanism for setting the trap; a trip pedal for releasing the set mechanism to allow the door to close” renders the claim vague and indefinite since it is unclear what the “set mechanism” is and how the trip pedal engages with the set mechanism. The disclosure does not provide a description of the set mechanism and a set mechanism is not labeled in the drawings. Additionally, there is no disclosure of a trip pedal and a trip pedal is not labeled in the drawings. 
Claim 14 recites the limitation "the access opening" on line 4.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the access opening” is the animal access opening as recited on line 2. 
Claim 14 recites the limitation "the door" on lines 4, 9, 11, 14, 16, 19, and 21. Claim 14 also recites the limitation "the entry door" on lines 13 and 15.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the door” is the single entry door as recited on line 4.
Claim 14 recites the limitation "the trap" on lines 8, 10, and 15 and “said trap” on line 6.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the trap” is the animal trap as previously recited on line 1. 
Claim 14 recites the limitation "the trap body" on line 13.  There is insufficient antecedent basis for this limitation in the claim. 
	Regarding claim 15: 
Claim 15 recites the limitation "the user" on line 3.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the examiner, a time delay is set by a user. 
Claim 15 recites the limitation "the trap" on line 3.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the trap” is the animal trap as recited in claim 14 on line 1. 
	Regarding claim 16: 
Claim 16 recites the limitation "the user" on line 3.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the examiner, a time delay is set by a user. 
	Regarding claim 17: 
Claim 17 recites the limitation "the door" on line 2.  There is insufficient antecedent basis for this limitation in the claim. As best understood by the Examiner, “the door” is the single entry door as recited in claim 14 on line 4. 
	Regarding claim 18: Claim 18 depends on claim 14 and is therefore indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 8 are rejected, as best understood, under 35 U.S.C. 102(a)(1) as being anticipated by Kamery et al. (US Patent No 8,359,783 B1).
Regarding claim 1, Kamery et al. discloses an animal trap (trap 18; Fig 1) comprising: an animal enclosure (enclosure 42) having a roof (top of enclosure 42; Fig 1) and a front end with an animal access opening (front side of enclosure 42 has an opening that door 46 closes off when the trap is tripped; best seen in Fig 1) into a vacant interior (interior of enclosure 42) sized to receive an animal to be trapped; an entry door (door 46) movably mounted at the access opening (Fig 1), the door operative in an opened position to reveal the animal access opening  and in a closed position to block the animal access opening (col 4, ln 65 – col 5, ln 13); a set mechanism (moving set lever 40 to the rear) for setting the trap; a trip pedal (set lever 40) for releasing the set mechanism to allow the door to close; a pre-tensioned door opening assembly (col 5, ln 5-13) mounted on the trap and operatively engaged with the door; a locking mechanism (col 5, ln 1-24) engaged when the door is in the closed position to prevent the entry door from being opened by an animal from inside the trap (once the door is closed the animal is trapped inside; col 5, ln 3-4), said locking mechanism also preventing said pre-tensioned door opening assembly from opening the door until said locking mechanism is disengaged (col 5, ln 5-13); and a lock plate releasing mechanism (col 5, ln 1-13) configured to disengage the locking mechanism to allow said pre-tensioned door opening assembly to pull the door open after the user has reached a safe distance from the trap before the animal is released (col 5, ln 14-24).  
Regarding claim 7, Kamery et al. discloses the animal trap of claim 1 as previously discussed. Kamery et al. discloses wherein the entry door (door 46) is a single entry door and the trap has no other doors (Figs 1-4; no escape door in this embodiment).  
Regarding claim 8, Kamery et al. discloses the animal trap of claim 1 as previously discussed. Kamery et al. discloses wherein the lock plate releasing mechanism is remotely controlled by a user with a remote control unit (col 5, ln 14-24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Kamery et al. (US Patent No 8,359,783 B1) as applied to claim 1 above, and further in view of Walter et al. (US Publication No 2009/0307961 A1). 
Regarding claim 2, Kamery et al. discloses the animal trap of claim 1 as previously discussed. Kamery et al. does not explicitly disclose wherein the lock plate releasing mechanism is a timed-release mechanism that disengages the locking mechanism after a time delay set by a user at the trap. However, Walter et al. discloses an animal trap with an opening, a door coupled to the housing, and a latch mechanism (abstract). Walter et al. further discloses a timed release mechanism (latch mechanism 58 includes a mechanical and/or electronic timer 60) that disengages the locking mechanism after a time delay set by a user at the trap (para 0032-0033). Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Kamery by incorporating the mechanical and/or electric timer as suggested and taught by Walter. This would be done to “allow a user sufficient time to move to a safe location prior to releasing the trapped animal, thereby reducing the risk of potential attack” (para 0033).


Allowable Subject Matter
Claims 3-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art does of record does not disclose, either alone or in combination, the details of an animal trap with a single entry door (having no other doors) in combination with a pre-tensioned door opening assembly including an automatic-return retracting mechanism with a cable that is routed through a plurality of pulleys, and a lock plate releasing mechanism configured to disengage the lock plate to allow the pre-tensioned door opening assembly to pull the single entry door open by retracting the cable as routed over the plurality of pulleys. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Radesky (US-20090211146-A1), Askins (US-5862624-A), Lutes (US-5005312-A), Wu (US-20170202205-A1), Pomerantz (US-20160135444-A1), Gilbaugh (US-4080749-A), Rich (US-7370451-B2), Rich (US-8230641-B2), and Bucher (US-7757427-B2). The cited prior art show animal traps comprising animal enclosures, entry doors, set mechanisms, and trip pedals and remotely controlled animal traps. The cited prior art also show timed release mechanisms for enclosures.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644